Case 2:20-cv-09972-MRW Document12 Filed 03/01/21 Pagelof1 Page ID#:31

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-9972 MRW Date March 1, 2021

 

Title Omar Luna v. Young Keun Lee

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: (IN CHAMBERS) ORDER RE: ORDER TO SHOW CAUSE

The Court issued an order to show cause of unserved litigant in this civil action. (Docket
10). In response, plaintiff filed a notice dismissing this action with prejudice. (Docket 11). The
previous order is DISCHARGED with no further consequence. Plaintiff's dismissal of this
action with prejudice is GRANTED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
